



EXHIBIT 10.2


COVENANT TEST AMENDMENT


To:
LIVANOVA PLC a company incorporated in England and Wales with registration
number 09451374 (the “Company”)





From:
BARCLAYS BANK PLC as Agent



Date: 23 April 2020
Dear Sirs/Madams
LIVANOVA PLC ‑ AMENDMENT LETTER
1.
BACKGROUND

(a)
We refer to a facility agreement dated 26 March 2019 and made between (1)
LivaNova plc as Company, (2) Bank of America Merrill Lynch International DAC,
Barclays Bank plc, BNP Paribas, London Branch and Intesa Sanpaolo S.P.A. as
Arranger, Bookrunners and Original Lenders, (3) Bank of America Merrill Lynch
International DAC as Documentation Agent and Co-ordinator and (4) Barclays Bank
plc as Agent (as amended from time to time, the “Facility Agreement”).

(b)
This Letter is supplemental to and amends the Facility Agreement.

(c)
The Company has requested that the Finance Parties agree to certain amendments
to the Facility Agreement. Pursuant to clause 33 (Amendments and Waivers) of the
Facility Agreement, the Majority Lenders have consented to the amendments
contemplated by this Letter. Accordingly, the Agent is authorised to execute
this Letter on behalf of the Finance Parties.

2.
DEFINITIONS AND INTERPRETATION

2.1
Definitions

In this Letter terms defined in, or construed for the purposes of, the Facility
Agreement have the same meanings when used in this Letter (unless the same are
otherwise defined in this Letter):
“Amended Facility Agreement” means the Facility Agreement as amended pursuant to
paragraph 3.1 (Amendments) of this Letter; and
“Effective Date” means the date of your acknowledgment of this Letter.
2.2
Paragraphs

(a)
In this Letter, any reference to a “paragraph” or “schedule” is, unless the
context otherwise requires, a reference to a paragraph or schedule of this
Letter.

(b)
Paragraph and schedule headings are for ease of reference only.

2.3
Continuing obligations





--------------------------------------------------------------------------------




Subject to the provisions of this Letter:
(a)
the Facility Agreement and all the other Finance Documents shall remain in full
force and effect;

(b)
as from the Effective Date, the Facility Agreement shall be read and construed
as one document with this Letter; and

(c)
nothing in this Letter shall constitute or be construed as a waiver (save as
specifically and expressly waived under paragraph 3 of this Letter) or release
of any right or remedy of a Finance Party under the Finance Documents, nor
otherwise prejudice any right or remedy of a Finance Party under the Facility
Agreement or any other Finance Document.

3.
AMENDMENTS, CONFIRMATIONS AND FURTHER ASSURANCE

3.1
Amendments

With effect from the Effective Date, the Facility Agreement shall be amended in
accordance with schedule 1 (Amendment) to this Letter.
3.2
Further assurance

The Company shall, at the request of the Agent and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Letter.
3.3
Consent and waiver

The Company hereby confirms that the Compliance Certificate dated 10 September
2019, supplied to the Agent in respect of the first half of the Company’s 2019
financial year, set out computations as to compliance with Clause 19.1(b)
(Financial Covenants) in accordance with the Amended Facilities Agreement.
The Company requests that, and the Agent on behalf of and acting on the
instructions of the Majority Lenders confirms that, where a Compliance
Certificate has been provided prior to the Effective Date and contains
computations as to compliance with Clause 19.1(b) (Financial Covenants) in
accordance with the Amended Facilities Agreement, any Event of Default arising
under Clause 21.3 (Other obligations) or Clause 21.4 (Misrepresentation) in
respect of such computation shall be waived and no replacement Compliance
Certificate shall be required as a result of the calculation being conducted in
accordance with the Amended Facilities Agreement.
4.
REPRESENTATIONS AND RELIANCE

4.1
Representations

The Company makes the Repeating Representations (as defined in the Amended
Facility Agreement) in relation to itself and, where relevant, each of its
Subsidiaries on the Effective Date, by reference to the facts and circumstances
existing at that date and assuming, in respect of paragraph (a) of Clause 17.11
(No default), the waivers set out in paragraph 3.3 of this Letter have been
granted.


2

--------------------------------------------------------------------------------




4.2
Reliance

The Company acknowledges that the Finance Parties have entered into this Letter
in full reliance on the representations and warranties made by it in the terms
stated in this paragraph 4.
5.
COSTS AND EXPENSES

In accordance with clause 16.2 (Amendments Costs) of the Facility Agreement, the
Company shall within three Business Days of demand pay the Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by the Agent
in responding to the Company’s request and in connection with the negotiation,
preparation, printing and execution of this Letter and any other documents
referred to in this Letter.
6.
MISCELLANEOUS

6.1
Counterparts

This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.
6.2
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document, a person (other
than a Finance Party) who is not a party to this Letter has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Letter.

(b)
Subject to clause 33 (Amendments and Waivers) of the Facility Agreement, the
consent of any person who is not a party to this Letter is not required to
rescind or vary this Letter at any time.

6.3
Finance Document

The Agent and the Company agree that this Letter is a Finance Document.
6.4
Governing law

This Letter and any non‑contractual obligations arising out of or in connection
with it shall be governed by English law.
Please confirm your agreement to the above by signing and returning the enclosed
copy of this Letter.
Yours faithfully


/s/ Paolo Montagna            
For and on behalf of
BARCLAYS BANK PLC as Agent


3

--------------------------------------------------------------------------------






SCHEDULE 1: AMENDMENT




The Facility Agreement will be amended as follows:
The definition of “Test Period” in Clause 19.3 (Definitions) of the Facility
Agreement shall be deleted and replaced with the following:
“Test Period” shall mean for the purposes of Clause 19.1(a) and Clause 19.1(b),
each period of twelve months ending on an Accounting Date.


4

--------------------------------------------------------------------------------






[ON COPY]
To:    BARCLAYS BANK PLC as Agent
We acknowledge, agree and accept the above terms:
/s/ Thad Huston            
For and on behalf of
LIVANOVA PLC



5